Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a module for performing sample preparation” – a structure capable of performing sample preparation related functions
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites “a module for performing sample preparation” and invokes 112f interpretation as seen above; however, the disclosure does not describe a structure for “a module for performing sample preparation”. For prosecution, the limitation will be interpreted to mean a structure capable of performing sample preparation.
Claim 1 recites “the carrier portion is configured for supporting a no-leads chip and includes an electrical interface” and is unclear if the no-lead chip claimed as a part of the carrier portion because “no-lead chip” is not positively recited. The use of “for supporting a no-leads chip” is unclear because this limitation has multiple, valid interpretations ranging from “capable of holding a no-leads chip” to “capable of having a no-leads chip soldered on”. For prosecution, the claim will be interpreted to mean capable of holding a no-leads chip and “the no-lead chip” is interpreted as unclaimed.
Claim 5, dependent upon claim 2, recites “the cartridge receiver” and lacks antecedent basis. For prosecution, the limitation “the cartridge receiver” will be interpreted as a reference to claim 1.
Claim 11 does not positively recite “a chip” as a part of the invention and will be interpreted to mean the chip carrier is capable of holding a chip such as CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array. Furthermore, claim 11 recites “for any of the following types of chips: CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array sensor chips” and is in improper Markush format. Applicant is advised to use proper Markush format “a chip selected from the group consisting of: CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic, and pore array sensor chips”. 
Claim 15, dependent upon claim 13, recites “the module” and lacks antecedent basis. For prosecution, the claim 15 will be interpreted to be dependent upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dority (WO2016161385A1 published 10/06/2016) in view of Jeon et al (US20150004132A1 published 02/12/2015; hereinafter Jeon).
Regarding claim 1, Dority teaches a system comprising: a sample cartridge (sample processing cartridge 110 – paragraph 22 and Fig. 2A) configured to hold an unprepared sample (sample processing cartridge comprising a unprepared fluidic sample – paragraph 22), the sample cartridge comprising a plurality of processing chambers fluidically interconnected by a moveable valve body (a plurality of processing chambers fluidically interconnected by a moveable valve body – paragraph 22);
a module (reaction vessel 18  – Figs. 2A-B) for performing sample preparation, the module having a cartridge receiver adapted to receive and removably couple with the sample cartridge (sample processing cartridge 110 and the reaction vessel 18 are assembled – Figs. 2A-B); and
a chip carrier device (fluidic bridge 10 – Figs. 3C and 4A-D) having a fluidic interface (“fluidic interface” is interpreted as a liquid tight connection) configured for fluidically coupling with the sample cartridge (fluidic bridge 10 forms a liquid tight connection with the sample prep device 100 and transports the prepared sample to a selected second device – paragraph 39 and Figs. 3A-C), the fluidic interface being in fluid communication with a flowcell chamber (chamber 5 allows for accumulation of a portion of the fluid sample – paragraph 50 and Figs. 4A-D) of the device in communication with a chip when carried within a carrier portion of the device (a fluidic bridge device 10 can be used to transfer a sample from the sample preparation device 100 to a sample processing devices 200 – Figs. 1, 3C and paragraph 39), 
However, Dority does not teach wherein the carrier portion is configured for supporting a no-leads chip and includes an electrical interface.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transparent microarray reaction chamber of the fluidic bridge, as taught by Dority (paragraph 50), with the chip-mounting plate having electrical interface in order to provide power supply to the microfluidic sensor is well known in the as taught by Jeon, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Dority and Jeon both teach microfluidic devices.
Regarding claim 2, Dority, modified by Jeon, teaches the system of claim 1 wherein the chip carrier device (fluidic bridge 10 – Figs. 3C and 4A-D) comprises:
a fluid sample adapter portion having the fluidic interface (two separate outlet stubs 2 extending from a flange 3 – Figs. 4A-D) configured for fluidically coupling with the sample cartridge, the fluidic interface being in fluid communication with a first set of ports of the fluid sample adapter via a fluidic path (outlet stubs 2 connects and seals with transfer ports 112 via gasket 113 – Fig. 5A and paragraph 53);
a flowcell adapter portion (fluid conduit or channel 1) integral with or coupleable with the fluid sample adapter (fluid conduit or channel 1 splits into two fluid channels are integral to the outlet stubs 2 – paragraph 62 and Fig. 4A-D), the flowcell adapter defining the flowcell chamber  in fluid 
a chip carrier coupleable with the flowcell adapter (chip-mounting plate, for example element 121 – Jeon Fig. 1A and paragraph 61), the chip carrier including the carrier portion configured for supporting a no-leads chip (top surface 122 for receiving a microfluidic sensor 20 – Jeon paragraph 23) and the electrical interface electrically connected to the carrier portion (leads 14 are connected to the conductive wire 16 – Fig. 1 and paragraph 27) so as to power the chip when supported within the carrier portion.
Regarding claim 3, Dority, modified by Jeon, teaches the system of claim 2, wherein the fluid sample adapter (outlet stubs 2 – Figs. 4A) and the flowcell adapter (fluid conduit or channel 1 – Figs. 4A) are defined as an integrally formed component (outlet stubs 2 and channel 1 are integrally formed – Fig. 4A).
Regarding claim 4, Dority, modified by Jeon, teaches the system of claim 2, wherein each of the fluid sample adapter, the flowcell adapter (fluid conduit or channel 1 – Dority Figs. 4A) and the chip carrier (Dority, modified by Jeon, teaches a chip-mounting plate 121 on the chambers 5 and 6 of the fluidic bridge 10 – Dority Fig. 4C and Jeon Fig. 1A and paragraph 61) are substantially planar and stacked in parallel when coupled together within the system (the fluid conduit or channel 1 and chambers 5 and 6 are planar and stacked in parallel – Dority Fig. 4C).
Regarding claim 5, Dority, modified by Jeon, teaches the system of claim 2, wherein the cartridge receiver (reaction vessel 18 – Figs. 2A-B) of the module includes a cartridge interface configured to interface with one or more mechanical components of the module (sample processing cartridge 110 and the reaction vessel 18 are assembled – Figs. 2A-B) to perform sample processing 
Regarding claim 6, Dority, modified by Jeon, teaches the system of claim 5, wherein the one or more mechanical components are configured to move a valve body (moving a cartridge interface unit to move the valve body to change fluidic interconnections – paragraph 22) of the sample cartridge to change fluidic interconnections between a plurality of sample processing chambers of the sample cartridge (the valve body is adjustable with respect to the housing comprising the plurality of chambers – paragraph 10) so as to perform sample processing therein.
Regarding claim 7, Dority, modified by Jeon, teaches the system of claim 2, wherein fluid sample adapter (two separate outlet stubs 2 extending from a flange 3 – Figs. 4A-D and 5A) is configured such that the fluidic interface includes one or more fluid-tight couplings (gasket 113 – Fig. 5A) adapted to couple with one or more sample ports of the sample cartridge (two outlet stubs 2 extending from a flange 3 couples with two transfer ports 112 – Figs. 5A).
Regarding claim 8, Dority, modified by Jeon, teaches the system of claim 7, wherein the one or more fluid-tight couplings (gasket 113 – Fig. 5A) of the fluidic interface include a fluidic inlet port and a fluidic outlet port (two transfer ports 112 connected to the two outlet stubs 2 can be an inlet and an outlet port – Figs. 5A-B) adapted to couple with a corresponding pair of ports on the sample cartridge (fluidic bridge device 10 fluidly couples for transport of the processed sample from the cartridge system 110 to a second fluid processing device – paragraph 53).
Regarding claim 9
Regarding claim 10, Dority, modified by Jeon, teaches the system of claim 9, wherein the one or more flowcell ports (outlet stubs 2 – Fig. 5B) of the flowcell adapter (channel 1 – Fig. 5B) comprise an inlet and an outlet port (outlet stubs 2 are capable of being either inlets or outlets – Fig. 5B) positioned to interface with (the outlet stubs 2 connected to the cartridge 110 are integrally connected to the outlet stubs 2 on the opposite sides from the fluidic bridge 10; see Figs. 4A-D) a first and second port of the first set of ports of the fluid sample adapter (outlet stubs 2 connected to the cartridge 110).
Regarding claim 11, Dority, modified by Jeon, teaches the system of claim 2, wherein the chip carrier is substantially planar (chip-mounting plate, for example element 121 is flat– Jeon Fig. 1A and paragraph 61). 
However, Dority, modified by Jeon, does not teach that the carrier portion includes an interface configured for any of the following types of chips: CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array sensor chips. 
Jeon teaches the carrier portion includes an interface configured for any of the following types of chips (element 121 is capable of holding a sensor – paragraph 48): CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array sensor chips (see interpretation under the 112b rejection) (it is well known in the art that CMOS type sensors are used with microfluidic devices; see micromachines NPL). It would be advantageous to use a chip-mounting plate configured for a senor in order to gain the additional function of performing sample analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip-mounting plate, as taught by Dority as modified by Jeon, with a sensor that is well known in the art, taught by Jeon, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Dority and Jeon both teach microfluidic devices.
Regarding claim 12, Dority, modified by Jeon, teaches the system of claim 2, wherein the chip carrier (chip-mounting plate, for example element 121 – Jeon Fig. 1A and paragraph 61) is configured for coupling with the electrical contacts of the chip on a first side (top surface 122 for receiving a microfluidic sensor 20 – Jeon paragraph 23) thereof and the electrical interface is disposed on an opposing side (leads 14 are connected to the conductive wire 16 of the opposite side of a microfluidic sensor 20 – Fig. 1).
Regarding claim 13, Dority, modified by Jeon, teaches the system of claim 12, wherein the electrical interface includes a plurality of electrical contacts (leads 14 – Jeon Fig. 1A) electrically connected to the carrier portion (a plurality of leads 14 arranged around the chip-mounting plate 121 and are flush with the chip-mounting plate – Jeon Fig. 1A and paragraph 49) so as to electrically couple with a plurality of contacts with the chip when carried within the carrier portion (leads 14 and conductive wire 16 are capable of suppling power to the microfluidic sensor 20 – Jeon paragraph 26).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dority, modified by Jeon, further in view of Scurati et al (US20040132059A1 published 07/08/2004; hereinafter Scurati).
Regarding claim 14, Dority, modified by Jeon, teaches the system of claim 13.
However, Dority, modified by Jeon, does not teach wherein the electrical interface includes a printed circuit board on which the plurality of contacts are defined.
Jeon teaches wherein the electrical interface includes a printed circuit board on which the plurality of contacts are defined (a printed-circuit board 5 equipped with an interface 6 for connection to a driving and reading device and input/output pins 7 of the microreactor 2 and of the micropump 3 are provided on the interface 6). It would be advantageous to have the electrical interface on a print circuit board to make it easier to mass produce and a smaller size by reducing the amount of wires.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical interface of the chip carrier, as taught by Dority as modified by Jeon, to gain the . 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dority, modified by Jeon, further in view of Petersen et al (US Patent No. 6,818,185 published 11/16/2004; hereinafter Petersen).
Regarding claim 15, Dority, modified by Jeon, teaches the system of claim 13 (see interpretation in 112b rejection above.
However, Dority, modified by Jeon, does not teach wherein the module (reaction vessel 18 – Figs. 2A-B) further comprises a chip control unit.
Petersen teaches a module (cartridge 20 – column 19 line 66) that further comprises a chip control unit (a memory or microprocessor chip may optionally be incorporated as part of the cartridge 20  and this chip preferably contains information such as the type of cartridge, program information such as specific protocols for the processing of the cartridge – column 19 lines 66-67 and column 20 lines 1-4), and wherein the plurality of contacts of the electrical interface (see interpretation in 112b rejection above) are arranged so as to electrically couple with electrical contacts of an instrument interface of a chip control unit of the module (instrument 140 may simply sequentially retrieve and execute each step in the cartridge's memory – column 20 lines 12-13) (Petersen inherently teaches that the chip and instrument are electrically couple with electrical contacts connected because the cartridge 20 and chip are physically placed inside the instrument – Fig. 11). It would be advantageous to use a chip in a reaction vessel to control the analysis steps to ensure that the right analysis is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reaction vessel, as taught by Dority as modified by Jeon, with the chip, taught by Petersen, to gain the above advantage. One of ordinary skill would have expected that this modification could have 
Regarding claim 16, Dority, modified by Jeon, teaches the system of claim 1, further including: a semiconductor diagnostic detection chip coupleable (leads 14 and conductive wire 16 are capable of suppling power to the microfluidic sensor 20 – paragraph 26)  within the chip carrier device (chip-mounting plate, for example element 121 – Fig. 1A and paragraph 61), 
However, Dority, modified by Jeon, does not teach wherein the chip includes one or more sample preparation features.
Petersen teaches a cartridge that comprises a chip (a memory or microprocessor chip may optionally be incorporated as part of the cartridge 20 and this chip preferably contains information… such as specific protocols for the processing of the cartridge – column 19 lines 66-67 and column 20 lines 1-4) and wherein the chip includes one or more sample preparation features (appropriate set of instructions for controlling the time-sequence of fluidic operations to be carried out with the inserted cartridge – column 20 lines 9-12) (a pressure source such as a pump is used to move fluids – column 16 lines 38-47). It would be advantageous to use a chip in a reaction vessel to control the analysis steps to ensure that the right analysis is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip mounting plate, as taught by Dority as modified by Jeon, with the chip, taught by Petersen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Dority, Jeon, and Petersen all teach microfluidic devices for sample analysis.
Regarding claim 17, Dority, as modified by Jeon modified by Petersen, teaches the system of claim 16, wherein the one or more sample preparation features are configured to perform any of electrophoretic-based separation; fluidic pumping (appropriate set of instructions for controlling the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/T.C.S./           Examiner, Art Unit 1798                                                                                                                                                                                         
/SAMUEL P SIEFKE/              Primary Examiner, Art Unit 1797